United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF THE ARMY, BAYNEJONES ARMY COMMUNITY HOSPITAL,
Fort Polk, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-573
Issued: May 31, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 26, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ November 3, 2006 nonmerit decision finding that she abandoned her
hearing request. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
this nonmerit decision.1
ISSUE
The issue is whether the Office properly determined that appellant abandoned her hearing
request.

1

The record also contains an April 13, 2006 merit decision denying appellant’s request for authorization of
surgery and a January 10, 2006 merit decision concerning her wage-earning capacity. Appellant has not appealed
either of these decisions to the Board.

FACTUAL HISTORY
On May 8, 2003 appellant, then a 37-year-old medical support clerk, filed an
occupational disease claim alleging that she sustained injury to her arms and hands due to
engaging in extensive typing. The Office accepted that she sustained bilateral carpal tunnel
syndrome.
On September 24, 2004 appellant underwent right carpal tunnel release surgery which
was authorized by the Office. She stopped work in September 2004 and began to receive
disability compensation. On October 24, 2005 appellant returned to light-duty work for the
employing establishment as a medical support assistant. In a January 10, 2006 decision, the
Office determined that appellant’s wages as a medical support assistant fairly and reasonably
represented her wage-earning capacity.
In a January 12, 2006 notice, the Office advised appellant of its preliminary
determination that she received a $3,455.26 overpayment of compensation during the period
October 24 to December 24, 2005 because she continued to receive Office compensation after
she returned to work. The Office also made a preliminary determination that appellant was at
fault in the creation of the overpayment. It advised her that she could request waiver of the
overpayment and that she could take various actions including requesting a prerecoupment
hearing before an Office hearing representative.
On January 27, 2006 appellant indicated that she wished to request waiver of the
overpayment and requested a prerecoupment hearing with an Office hearing representative
regarding this matter.2
In an April 13, 2006 decision, the Office denied appellant’s request for authorization of
left carpal tunnel release surgery.
In a July 25, 2006 letter, the Office advised appellant that an oral hearing would be held
with an Office hearing representative at 3:00 p.m. on October 19, 2006. The hearing was to be
held at a federal courthouse in Shreveport, LA. The letter was sent to appellant’s last address of
record in Deridder, LA and advised her of the procedures for requesting postponement of the
hearing.3
In a November 3, 2006 decision, the Office determined that appellant abandoned her
hearing request. The Office found that appellant did not appear for the hearing scheduled for
October 19, 2006 and did not contact the Office, before or after the scheduled date for the
hearing, to explain her failure to appear.4

2

Appellant also submitted a completed overpayment recovery questionnaire that had been provided by the Office.

3

The record also contains a draft notice for an August 31, 2006 hearing in Houston, TX. It does not appear that
this notice was sent to appellant.
4

The Office inadvertently listed the place for the hearing as Pensacola, FL rather than Shreveport, LA. It appears
that appellant moved to Leesville, LA after the Office issued its November 3, 2006 decision.

2

LEGAL PRECEDENT
The authority governing abandonment of hearings rests with the Office procedure
manual. Chapter 2.1601.6(e) of the procedure manual, dated January 1999, provides as follows:
“e. Abandonment of Hearing Requests.
“(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to
appear at a scheduled hearing; and the claimant has failed to provide any
notification for such failure within 10 days of the scheduled date of the
hearing.
“Under these circumstances, H&R [Branch of Hearings and Review] will
issue a formal decision finding that the claimant has abandoned his or her
request for a hearing and return the case to the DO [district Office]. In
cases involving prerecoupment hearings, H&R will also issue a final
decision on the overpayment, based on the available evidence, before
returning the case to the DO.
“(2) However, in any case where a request for postponement has been
received, regardless of any failure to appear for the hearing, H&R should
advise the claimant that such a request has the effect of converting the
format from an oral hearing to a review of the written record.
“This course of action is correct even if H&R can advise the claimant far
enough in advance of the hearing that the request is not approved and that
the claimant is, therefore, expected to attend the hearing and the claimant
does not attend.”5
ANALYSIS
The Office accepted that appellant sustained bilateral carpal tunnel syndrome and paid
her compensation for periods of disability. In a January 12, 2006 notice, the Office advised
appellant of its preliminary determination that she received a $3,455.26 overpayment of
compensation because she continued to receive Office compensation after she returned to work.
Appellant requested a hearing with an Office hearing representative regarding this matter and
such a hearing was scheduled for October 19, 2006 in Shreveport, LA.
The Office scheduled an oral hearing before an Office hearing representative at a specific
time and place on October 19, 2006. The record shows that the Office mailed appropriate notice
to the claimant at her last known address. The record also supports that appellant did not request
postponement, that she failed to appear at the scheduled hearing and that she failed to provide
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999).

3

any notification for such failure within 10 days of the scheduled date of the hearing. As this
meets the conditions for abandonment specified in the Office procedure manual, the Office
properly found that appellant abandoned her request for an oral hearing before an Office hearing
representative.6
The Board notes that Office procedures state that, in situations involving the
abandonment of a prerecoupment hearing, the Office’s H&R will also issue a final decision on
the overpayment, based on the available evidence, before returning the case to the district
Office.7 Consequently, upon return of the case record, the Office, pursuant to its established
procedures, shall refer the matter to the H&R for an appropriate final decision on the alleged
overpayment of compensation.
CONCLUSION
The Board finds that the Office properly determined that appellant abandoned her
hearing.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
November 3, 2006 decision is affirmed, as modified.
Issued: May 31, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

See also Claudia J. Whitten, 52 ECAB 483, 485 (2001).

7

See supra note 5.

4

